Citation Nr: 0610427	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Hepatitis C is not attributable to a disease, injury, or 
event in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In March 2001 and April 2003, the 
veteran was sent VCAA notification.  The notice of VCAA did 
not predate initial adjudication of the claim.  However, the 
claimant was provided notice which was adequate.  Following 
the notice, multiple supplemental statements of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

Although the 4th and 5th elements were not addressed in VCAA 
notices, the Board herein is not granting service connection; 
thus, that matter is moot with no prejudicial error as 
addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, as noted, the 
claimant was provided notice by letters dated in March 2001 
and April 2003.  These letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The veteran was issued rating decisions, a statement of the 
case, and multiple supplemental statements of the case as 
well as 2 VCAA notices.  The claimant was told to submit (1) 
any medical reports that the claimant had in the claimant's 
possession and (2) any medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service.  Collectively, these documents issued in connection 
with this appeal notified the claimant of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claim was denied. 

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA records have been obtained and the veteran 
has been examined.  Private records have also been obtained.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent evidence of record 
to decide the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran contends that he has hepatitis C as the result of 
an inservice blood transfusion that he was given when he 
sustained a head laceration.  He alternatively asserts that 
he has hepatitis C as the result of inservice shots he was 
given via air gun injections.  He maintains that the air guns 
were not sterilized.  The veteran contends that his other 
risk factors did not result in hepatitis C.  Specifically, he 
stated that although he used intravenous drugs after service, 
he never used dirty needles.  Further, although he had 
multiple blood transfusions in the 1980's, he asserts all of 
his blood donors are negative for hepatitis C.  He also 
contends that he has no other risk factors.  

The veteran is not competent to state the etiological cause 
of his hepatitis C.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)

The service medical records are negative for complaints, 
findings, treatment, or a diagnosis of a liver disease or 
injury.  The veteran received a head laceration from a blow 
from the edge of an aircraft while raising up.  There was no 
concussion.  PERRLA (pupils equal round and reactive to light 
and accommodation) was normal.  It was noted that the 
veteran's last tetanus shot was in October 1967.  The wound 
was sutured and the veteran was administered a Phylex wash.  
Six days later, the sutures were removed.  The wound was 
well-healed.  The separation examination revealed no 
abnormalities.  

The Board notes that there was no evidence of a blood 
transfusion when the veteran's November 1967 laceration wound 
was treated, in any subsequent records, or on the separation 
examinations.  The treatment given to the veteran is not 
consistent with a blood transfusion.  There was no indication 
of excessive blood loss.  The wound was cleaned and sutured 
without complications.  All testing was normal.  

The veteran was diagnosed with hepatitis C in the 1990's, 
long after service separation.  Private and VA medical 
records reflect diagnoses of hepatitis C and treatment for 
hepatitis C.  

In an undated letter, J.M.D., a nurse practitioner, 
identified the veteran's risk factors for contracting 
hepatitis C as being a blood transfusion during service in 
the 1960's, intravenous and nasal drug use in the 1970's, and 
multiple blood transfusions in the 1980's.  She opined that 
the veteran's hepatitis C was more likely than not from one 
of the blood transfusions.  

In a November 1998 letter, C.I.S., M.D., indicated that the 
veteran had a history of intravenous drug use and intranasal 
drug use.  He had no tattoos or body piercings.  

In an October 1999 VA treatment record, it was noted that the 
veteran had used heroin and other drugs intravenously in the 
1980's.  

In July 2002, the veteran was afforded a VA examination.  The 
veteran reported that while he was in the military, he was 
given immunizations via jet gun which was not sterilized 
between the use on different persons.  He also reported that 
he had a blood transfusion during service and blood 
transfusions after service.  Physical examination to include 
serology testing revealed that the veteran had hepatitis C.  
The examiner stated that the use of the unsterilized jet gun 
and the blood transfusions were possible risk factors.  It 
was noted that those events were not documented in the 
records, but the veteran indicated that they occurred.  

In a June 2003 VA treatment note, the veteran reported that 
he had an inservice head trauma which required a transfusion 
and that this might have lead to hepatitis C.  

In a February 2004 letter, E.H.P., M.D., notified the veteran 
that 5 of the 6 donors who donated blood for blood 
transfusions that he received in 1985 and 1986 had been 
screened for hepatitis C and were negative.  A second copy of 
the letter has an annotation on it that is not completely 
legible.  The veteran stated that all 6 donors were negative 
for hepatitis C.  

In an April 2004 letter, a VA examiner, stated that the 
veteran had risk factors which consisted of receiving air gun 
injections during service, a blood transfusion during 
service, intravenous drug use although the veteran stated 
that he did not share needles, and blood transfusions in the 
1980's although the veteran had been notified that the donors 
were all negative.  The examiner opined that it was unlikely 
that the veteran contracted hepatitis C from the blood 
transfusions in the 1980's since the donors were negative.  
The examiner stated that it was possible that the veteran 
became infected with hepatitis C during service, but the 
examiner was not able to judge for certain how the veteran 
actually contracted hepatitis C.  

In a June 2004 VA outpatient report, it was noted that the 
veteran reported that he had previously injected illegal 
drugs and had briefly dealt drugs.  

In an October 2004 letter, D.C.S., M.D., stated that the 
exact way that the veteran contracted hepatitis C may never 
be known, but it was a fact that he received multiple 
inoculations via injector gun during service and that there 
were credible signs of evidence linking injector guns with 
the transmittal of viral guns.  As such, it was just as 
likely as not that the veteran contracted hepatitis C from a 
contaminated injector gun as from any other source.  In 
November 2004, this physician noted that the veteran had also 
had blood transfusions and had been an intravenous drug user, 
although he denied using dirty needles.  The physician again 
indicated that it was as likely as not that the veteran 
contracted hepatitis C via injector gun vaccination.  

The veteran has submitted several lay statements.  These 
statements essentially attested to the veteran's good 
character.  

The veteran has submitted research periodical evidence with 
regard to hepatitis.  The various information reflected 
studies on hepatitis.  It showed that hepatitis may be 
contracted via jet injectors.  

The Board finds that the veteran did not have a blood 
transfusion during service.  He sustained a head laceration, 
but it was only cleaned and sutured.  There is no 
documentation of a blood transfusion nor is that consistent 
with the record.  The service medical records document the 
incident and are contemporaneous with the incident.  They 
were documented by medical personnel.  Thus, they are 
credible, competent, and probative.  The veteran's statements 
to the contrary are not credible.  They contradict the 
record.  They are inconsistent with the record.  They are 
unreliable.  

To the extent that the veteran told medical professionals 
that he had a blood transfusion during service and they 
relied on his statements, any medical opinion rendered 
thereafter was based on an inaccurate premise.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

With regard to the contention that the veteran has hepatitis 
C as the result of an unsterile air gun injection, the Board 
finds that there is no evidence that the veteran was given 
air gun injections.  Further, even assuming he was given a 
shot via air gun, there is no evidence that it was done in an 
unsterile manner.  

The remainder of the medical opinions which relate hepatitis 
C to an air gun injection relied on the alleged history that 
the veteran was inoculated via air gun and this was done in 
an unsterile manner.  This allegation is unsupported in the 
record.  There is simply no supporting evidence.  The medical 
opinions are based on an assumption that the veteran received 
an unsterile, infected air gun injection.  The Board does not 
accept this allegation without supporting evidence.  The 
veteran has provided none.  He has furnished research 
information, but that information does not pertain to his 
personal, specific situation.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  It only raised 
the possibility that some persons may be infected with 
hepatitis C in that manner.  

As noted, the veteran has presented a contention that he 
received a blood transfusion during service.  This was 
inaccurate, as previously noted.  The veteran was not 
credible.  He provided false information.  As such, although 
he also maintains that he was injected with an air gun which 
he saw being used on others and not sterilized, the Board 
finds that this statement is not credible.  The veteran's 
prior contentions were false and this taints the other 
statements he has made, particularly as they are unsupported.  
The lay statements attested to his good character, but with 
regard to his claim, the Board finds that the veteran is not 
credible.  

Since the medical opinions attributing hepatitis C to service 
were all based on an inaccurate history, they are not 
probative.  There is no competent medical evidence otherwise 
attributing post-service diagnosis of hepatitis C to service.  
The veteran clearly had other risk factors.  There is 
evidence that his blood transfusions in the 1980's did not 
result in hepatitis C.  However, there is no supporting 
credible, competent, and probative evidence showing that the 
veteran did not contract hepatitis C from intravenous drug 
use.  Although the veteran has indicated that he never used 
unsterile needles, the Board has found the veteran to be not 
credible.  In any event, the evidence must show that the 
veteran's hepatitis C is attributable to service.  It is not.  
The Board need not resolve the exact etiology of the 
hepatitis C.  

In sum, there was no inservice chronic disease and no 
probative evidence of continuity of symptoms after discharge.  
The veteran did not report having continuous post-service 
symptoms.  The diagnosis of hepatitis C was not made for many 
years after the veteran's service separation.  The veteran 
did not have an inservice blood transfusions.  There is no 
credible, competent, and probative evidence that he was given 
an inservice unsterile shot.  Diagnoses of hepatitis C based 
on an inservice blood transfusion or unsterile shot are 
therefore not probative.  There is no competent medical 
evidence attributing hepatitis C otherwise to service.  

As there is no probative etiological link between hepatitis C 
and service, the claim of service connection is denied as 
hepatitis C is not attributable to service.  The 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).




ORDER

Service connection for hepatitis C is denied.  




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


